Citation Nr: 1805817	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-34 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Jurisdiction of the matter was subsequently transferred to the RO in North Little Rock, Arkansas.

In September 2017, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  


FINDING OF FACT

The Veteran's adjustment disorder with anxiety is related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for adjustment disorder with anxiety are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  As the Board is granting service connection for adjustment disorder with anxiety, compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).  See also 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis become manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that he has psychiatric disorder that is related to his service when he was deployed during Desert Shield/Storm.  

Post-service medical treatment records show that the Veteran has been diagnosed as having an anxiety disorder and adjustment disorder with anxiety.  See VA treatment records dated July 2012 and January 2018.  Therefore, the first requirement for service connection, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

The record shows that the Veteran served in Southwest Asia from October 1990 to March 1991 during Desert Shield/Storm.  During the September 2017 hearing, the Veteran stated that he had problems adjusting after returning home after his experiences serving in Southwest Asia.  Although he did not engage in combat, he feared for his life being in a hostile area and knew of people who were killed in action.  

The Veteran was afforded a VA examination in July 2012 and was diagnosed as having anxiety disorder, not otherwise specified.  It was noted that the Veteran was stationed in the United Arab Emirates during the Persian Gulf War and did not engage in combat.  The examiner opined that the disorder was less likely as not associated with military experiences and as likely as not associated with post-military situational stressors.  The Board notes that no rationale was provided for this opinion.  

The Veteran was afforded another VA examination in January 2018 and was diagnosed as having chronic adjustment disorder with anxiety.  The Veteran reported that he was deployed to the United Arab Emirates and Saudi Arabia during Operation Desert Storm between 1990 and 1991.  He reports that he was on edge during that time, because he did not know what was going to happen.  The examiner opined that the claimed adjustment disorder was at least as likely as not proximately due to or the result of all service-connected conditions.  The examiner explained that the symptoms of adjustment disorder, such as sleep disturbances, often result from military deployment. 

Given the evidence set forth above, service connection is warranted.  The Board finds the Veteran's accounts of his experiences during service in Southwest Asia both competent and credible and supported by his military records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the July 2012 VA examiner found that the Veteran's psychiatric disorder was less likely as not associated with military experiences and as likely as not associated with post-military situational stressors, the Board finds this opinion has little probative weight as no rationale for this opinion was provided.  The Board recognizes that the January 2018 VA opinion, although favorable to the Veteran, was not very clear.  However, the examiner related the Veteran's psychiatric disorder to his service-connected conditions, which were not specified, then explained that the symptoms of adjustment disorder often result from military deployment.  Reading the opinion in the light most favorable to the Veteran, the Board finds that the examiner is relating the Veteran's psychiatric disorder to service based on the rationale provided.  In light of the medical evidence, the Board finds the evidence for and against finding of adjustment disorder with anxiety related to service is at least in equipoise.  Therefore, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for adjustment disorder with anxiety is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for adjustment disorder with anxiety is granted.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


